              Case 5:08-cr-00043-OLG Document 313 Filed 04/12/19 Page 1 of 2
PROB12A
(7'93)
                                                                                          r
                            UNITED STATES DISTRICT COURT
                                                                                          APR   1 221119
                                                          for
                                                                                     CLERK, U S DSTRIC

                                         WESTERN DISTRICT OF TEXAS



                                  Report on Offender Under Supervision

  Name of Offender:      Michael Badillo                                  Case Number:    SA-08-CR-00043(9)-OLG
  Name of Sentencing Judicial Officer:       Honorable Orlando L. Garcia, Chief United States District Judge
  Date of Original Sentence:     September 16, 2010
  Original Offense:      Conspiracy to Conduct the Affairs of an Enterprise Through a Pattern of Racketeering, in
                         violation of 18 U.S.C. § 1962
  Original Sentence:     168 months imprisonment followed by 5 years supervised release
 Type of Supervision: Supervised Release               Date Supervision Commenced:      February 22, 2019

                                          PREVIOUS COURT ACTION

None.

                                        NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number         Nature of Noncompliance

         1.              Mandatory Condition No.     1:   The defendant shall not commit another federal, state, or
                         local crime.

         2.              Mandatory Condition No. 2: The defendant shall not unlawfully possess a controlled
                         substance. The defendant shall refrain from any unlawful use of a controlled substance.
                         The defendant shall submit to one drug test within 15 days of release from imprisonment
                         and at least two periodic drug tests thereafter, as determined by the court.

         3.             Standard Condition No. 7: The defendant shall refrain from excessive use of alcohol and
                        shall not purchase, possess, use, distribute, or administer any controlled substance or any
                        paraphernalia related to any controlled substance, except as prescribed by a physician.

                        On March 11, 2019, Mr. Badillo rendered a positive urine specimen for heroin. On the same
                        date, he signed an Admission of Drug Use form.
               Case 5:08-cr-00043-OLG Document 313 Filed 04/12/19 Page 2 of 2
 Michael Badillo
 SA-08-CR-00043(9)-OLG
 April 7, 2019
 Page 2

 U.S. Probation Officer Action:

 Michael Badillo's term of supervised release commenced on February 22, 2019. Since his release from imprisonment,
 he has maintained stable residence and sought permanent employment.

 As indicated in the Nature of Noncompliance, Mr. Badillo rendered a positive urine specimen for heroin. After
 addressing the matter with him, Mr. Badillo was enrolled into a Relapse Prevention Self-Help Program and placed on
 a random urinalysis testing system.

 At this time, the U.S. Probation Office respectfully requests Mr. Badillo be allowed to participate and complete the
 substance abuse treatment program.

 Any further violations of his conditions of supervised release will be promptly reported to the Court.




Approved:
                                                                                                          Al




                                                                         rp.1t-
Supervising U.S. Probation Officer                                       U.S. Probation Officer
Telephone: (210) 472-6590, Ext. 55317                                    Telephone: (210) 472-6590, Ext. 55387
                                                                         Date: April 7, 2019
cc:     Sarah Wannarka
        Assistant U.S. Attorney

        Rick Golden, Jr.
        Assistant Deputy Chief U.S. Probation Officer



,.proved as submitted.
E     Submit a Request for Modifying the Condition or Term of Supervision

E     Submit a Request for Warrant or Summons

E     Other



                                                                                    Honorable Orlando L. Garcia
                                                                                     Chief U.S. Di trict Judge


                                                                                                Date
